Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162278(68)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SAMER BAHNAM,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices
  and
  AMERICAN ANESTHESIA ASSOCIATES,
  LLC, SPINE SPECIALISTS OF MICHIGAN,
  PC, and ADVANCED SURGERY CENTER,
  LLC,
             Intervening Plaintiffs,
                                                                    SC: 162278
  v                                                                 COA: 347638
                                                                    Macomb CC: 2017-003983-NI
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant,
  and
  LISA LYNN GROSS,
             Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on January 29, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2021

                                                                               Clerk